Citation Nr: 1506499	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for limitation of right knee range of motion, status post right arthroscopic ACL reconstruction with autograft and residual scar ("right knee disability").  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran had active military duty from October 1982 to February 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a right knee disability.  However, upon review of the record the Board has determined that further development is necessary prior to making a decision on the matter. 

The Veteran underwent a VA examination for his right knee disability in October 2010.  Upon review of this examination, the Board finds it inadequate for purposes of determining service connection.  There is evidence in the Veterans service treatment file that he injured his right knee on several occasions in service.  The examiner concluded it was less likely related to service as the injury was not of sufficient severity to be consistent with a torn ligament.  However, in December 1983, it is noted that the Veteran twisted his knee inward.  The assessment was right knee injury, rule out torn ligament and the Veteran was referred for further evaluation.  Another undated note on the same page concluded with an assessment of grade 1 MCL strain.

In August 1985, the Veteran was evaluated for a sprained right knee.  The Veteran complained of ongoing pain in his right knee for more than three weeks.  Lastly, on the Veteran's December 1985 Report of Medical Examination completed at discharge, it is noted that he had ongoing problems with his right knee. 

Based on this history, the Board is remanding for another VA orthopedic examination to determine the etiology of the Veteran's right knee disability in light of the inservice injuries and any long-term damage those injuries may have caused.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Further, the treatment notes from the Florida East Hospital in Orlando appear incomplete.  Currently, there appears to be only notes from his surgery but not treatment or evaluation notes.  The Board is requesting that the AMC ask the Veteran to identify all sources of treatment that he has received for his claimed right knee disability and to provide such any releases necessary for the VA to secure record of such treatment or evaluation, specifically from the Florida East Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed right knee disability and to provide any releases necessary for VA to secure records of such treatment or evaluation, specifically from the Florida East Hospital in Orlando and any treatment he had leading up to the surgeries.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources and associated with the file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After obtaining the above records, or determining that no further records are available, the RO/AMC should schedule the Veteran for a new VA orthopedic examination for the purpose of ascertaining the nature and etiology of his current right knee disability.  The claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent pathology should be noted in the examination report.  The examiner is requested to address the following:

a.  Provide a current diagnosis of the Veteran's right knee disability.  

b.  Provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such right knee disability is etiologically related to the Veteran's active service.  The examiner is asked to specifically comment on his repeated injuries and service and the Veteran's complaints of chronic knee pain since service.  The examiner should comment on the December 1983 record that concluded with the assessment of right knee injury, rule out torn ligament.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




